            Case 6:20-cv-01012-ADA Document 15 Filed 01/04/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

                                                        Civil Action No. 6:20-cv-1012-ADA
 WSOU INVESTMENTS, LLC, d/b/a                           Civil Action No. 6:20-cv-1013-ADA
 BRAZOS LICENSING AND                                   Civil Action No. 6:20-cv-1014-ADA
 DEVELOPMENT,                                           Civil Action No. 6:20-cv-1015-ADA
                                                        Civil Action No. 6:20-cv-1016-ADA
                         Plaintiff,
                                                        Civil Action No. 6:20-cv-1017-ADA
                                                        Civil Action No. 6:20-cv-1018-ADA
                 v.                                     Civil Action No. 6:20-cv-1019-ADA
                                                        Civil Action No. 6:20-cv-1020-ADA
 TP-LINK TECHNOLOGY CO., LTD.,                          Civil Action No. 6:20-cv-1021-ADA
                                                        Civil Action No. 6:20-cv-1022-ADA
                         Defendant.
                                                        JURY TRIAL DEMANDED


                         MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now, John T. Johnson, applicant herein, and moves this Court to grant admission

to the United States District Court for the Western District of Texas pro hac vice to represent TP-

Link Technologies Co., Ltd. in this case, and would respectfully show the Court as follows:

       1.       Applicant is an attorney and a member of the law firm of Fish & Richardson

P.C. with offices at:

                      7 Times Square, 20th Floor
                      New York, NY 10036
                      Telephone: (212) 765-5070
                      Facsimile: (212) 258-2291
                      E-mail: jjohnson@fr.com

                      633 West 5th Street, 26th Floor
                      Los Angeles, CA 90071


       2.       Since 1994, Applicant has been and presently is a member of and in good

standing with the Bar of the State of New York. Applicant’s bar license number is 507058.


MOTION FOR ADMISSION PRO HAC VICE                                                             Page 1
               Case 6:20-cv-01012-ADA Document 15 Filed 01/04/21 Page 2 of 4




          3.       Since 2011, Applicant has been and presently is a member of and in good

standing with the Bar of the State of California. Applicant’s bar license number is 281609.

          4.       Applicant John T. Johnson has been admitted to practice before the following

courts:

     Court:                                                                    Admission Date:
     State Bar of New York                                                     January 25, 1994
     State Bar of California                                                   December 29, 2011
     Supreme Court of the United States                                        August 22, 2005
     United States Court of Appeals for the 2nd Circuit                        December 12, 2006
     United States Court of Appeals for the 9th Circuit                        July 30, 1995
     United States Court of Appeals, Federal Circuit                           September 13, 1996
     United States District Court for the Northern District of New York        February 28, 1994
     United States District Court for the Southern District of New York        September 6, 1995
     United States District Court for the Western District of New York         August 30, 1996
     United States District Court for the Eastern District of New York         September 6, 1995
     United States District Court for the District of Arizona                  April 14, 1999
     United States District Court for the District of Colorado                 September 21, 2006
     United States District Court for the Northern District of Illinois        January 12, 2007
     United States District Court for the Eastern District of Michigan         April 26, 2013

          5.       Applicant is presently a member in good standing of the bars of the courts listed

above.

          6.       I have previously applied to Appear Pro Hac Vice in this district court in Cases:

                   Number: 1:04cv375-LY Varian Semiconductor v. Nissin Ion Equipment
                            on the 27th day of October, 2004; and
                   Number: 1:05cv359-LY Encyclopaedia, et al. v. American Honda Motor, et al.
                            on the 5th day of August, 2005.

          7.       Applicant has never been subject to grievance proceedings or involuntary

removal proceedings while a member of the bar of any state or federal court.




MOTION FOR ADMISSION PRO HAC VICE                                                                Page 2
            Case 6:20-cv-01012-ADA Document 15 Filed 01/04/21 Page 3 of 4




       8.       Applicant has not been charged, arrested, or convicted of a criminal offense or

offenses.

       9.       Applicant has read and is familiar with the Local Rules of the Western District

of Texas and will comply with the standards of practice set out therein.

       10.      Applicant has co-counsel in this case who is admitted to practice before the

United States District Court for the Western District of Texas.

                    Co-Counsel:            David M. Hoffman (Texas Bar No. 24046084)
                                           Fish & Richardson P.C.
                    Mailing Address:       111 Congress Avenue, Suite 810
                    City, State, Zip Code: Austin TX 78701
                    Telephone:             (512) 472-5070
                    Facsimile:             (512) 320-8925

       11.      Applicant has tendered the amount of $100.00 pro hac vice fee in compliance

with Local Court Rule AT-l(f)(l).

       Wherefore, Applicants pray that this Court enter an order permitting the admission of

John T. Johnson to the Western District of Texas pro hac vice for this case only.

Dated: January 4, 2021                            Respectfully submitted,

                                                  FISH & RICHARDSON P.C.

                                                  By: /s/ John T. Johnson
                                                      John T Johnson
                                                      jjohnson@fr.com
                                                      7 Times Square, 20th Floor
                                                      New York, NY 10036
                                                      Tel: (212) 765-5070
                                                      Fax: (212) 258-2291

                                                  COUNSEL FOR DEFENDANT,
                                                  TP-LINK TECHNOLOGIES CO., LTD.




MOTION FOR ADMISSION PRO HAC VICE                                                              Page 3
         Case 6:20-cv-01012-ADA Document 15 Filed 01/04/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on January 4, 2021, and it was served via CM/ECF on all

counsel who are deemed to have consented to electronic service. Local Rule CV-5(b)(1).


                                                    /s/ John T Johnson
                                                    John T. Johnson




MOTION FOR ADMISSION PRO HAC VICE                                                        Page 4
